EXHIBIT 10.1

 

SECOND AMENDMENT TO SENIOR SECURED CONVERTIBLE

NOTE PURCHASE AGREEMENT AND SENIOR SECURED CONVERTIBLE NOTE

 

This Second Amendment to Senior Secured Convertible Note Purchase Agreement and
Senior Secured Convertible Note is made this 29th day of June, 2017 (the “Second
Amendment”), by and among BioCorRx Inc., a Nevada corporation (the “Company”),
and BICX Holding Company LLC (the “Purchaser”), the parties to that certain
Senior Secured Convertible Note Purchase Agreement, dated June 10, 2016, as
first amended on March 3, 2017 (collectively, the “Initial Agreement”).

 

WHEREAS, on June 14, 2016, the Company and the Purchaser closed a financing
which consisted of the issuance of a note of $2,500,000 to the Purchaser in
exchange for an investment of the same amount;

 

WHEREAS, on March 3, 2017, the Company and the Purchaser closed a financing
which consisted of: (i) the Purchaser returning the note of $2,500,000 to the
Company; and (ii) the Company issuing a new note for a total of $4,160,000 (the
“March 2017 Note”) to the Purchaser in exchange for a new investment by the
Purchaser of another $1,660,000 in the Company;

 

WHEREAS, the Company is planning to conduct an underwritten offering of shares
of its common stock and to apply to have its shares of common stock listed on a
national securities exchange;

 

WHEREAS, the Purchaser will receive substantial benefit from the Company
completing an underwritten offering of shares of the Company’s common stock and
the Company being approved to list its shares of common stock on a national
securities exchange; and

 

WHEREAS, the Purchase is willing to waive certain rights it has under the
Initial Agreement and the March 2017 Note.

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:

 

1. All capitalized terms used, and not otherwise defined, herein, shall have the
meanings ascribed to them in the Initial Agreement.

 

   

   



 

2. The Company and the Purchaser agree that Section 3.14 of the Initial
Agreement is hereby amended in its entirety to read as follows:

 

Section 3.14 Subsequent Financings. Without written consent of the Purchaser,
the Company shall not engage in any Subsequent Equity Financing at a price lower
than $0.0187 per share with the exception of a Permitted Financing. A “Permitted
Financing” shall mean: (i) securities issued pursuant to a bona fide acquisition
of another business entity or business segment of any such entity by the Company
pursuant to a merger, purchase of substantially all the assets or any type of
reorganization (each an “Acquisition”) provided that (A) the Company will own
more than fifty percent (50%) of the voting power of such business entity or
business segment of such entity and (B) such Acquisition is approved by the
Company's Board of Directors and provided further that such securities are not
issued for the purpose of raising capital and in which holders of such
securities or debt are not at any time granted registration rights; (ii)
securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date of this
Agreement or issued pursuant to this Agreement (so long as the terms governing
the conversion or exercise price in such securities are not amended to lower
such price and/or adversely affect the Purchaser); (iii) securities issued in
connection with bona fide strategic license agreements or other partnering
arrangements so long as such issuances are not for the primary purpose of
raising capital; (iv) Common Stock issued or the issuance or grants of options
to purchase Common Stock, in each case, at no less than the then-applicable fair
market value, pursuant to equity incentive plans that are adopted by the
Company's Board of Directors (including, without limitation, the BioCorRx Inc.
2016 Equity Incentive Plan) within thirty (30) days attached hereto; (v)
securities issued to any placement agent and its respective designees for the
transactions contemplated by this Agreement; (vi) securities issued at no less
than the then-applicable fair market value to advisors or consultants
(including, without limitation, financial advisors and investor relations firms)
in connection with any engagement letter or consulting agreement, provided that
any such issuance is approved by the Company's Board of Directors; (vii)
securities issued to financial institutions or lessors in connection with
reasonable commercial credit arrangements, equipment financings or similar
transactions, provided that any such issuance is approved by the Company's Board
of Directors; (viii) securities issued to vendors or customers or to other
persons in similar commercial situations as the Company, provided that any such
issuance is approved by the Company's Board of Directors; (ix) securities issued
in connection with any recapitalization of the Company; or (x) securities issued
pursuant to an underwritten public offering of the Common Stock. Notwithstanding
anything contained herein to the contrary, although the Company shall be
entitled to complete a Permitted Financing, all Permitted Financings shall rank
junior to the Note. For purposes of this Agreement, “Subsequent Equity
Financing” shall include convertible debt, warrants, options and other equity
equivalents and the per share price for purposes of this Agreement shall be the
conversion or exercise price of such equity equivalent.

 

3. The Company and the Purchaser agree that Section 4(d)(iii) of the March 2017
Note is hereby amended in its entirety read as follows:

 

(iii) Subsequent Equity Sales. Without written consent of the Holder, the
Company shall not engage in any Subsequent Equity Financing at a price lower
than $0.0187 per share with the exception of a “Permitted Financing” (as such
term is defined in Section 3.14 of the Note Purchase Agreement). For purposes of
this Note, “Subsequent Equity Financing” shall include convertible debt,
warrants, options and other equity equivalents and the per share price for
purposes of this Note shall be the conversion or exercise price of such equity
equivalent.

 

4. All other terms of the Initial Agreement and the March 2017 Note shall remain
unamended and in full force and effect.

 

5. This Second Amendment constitutes the entire agreement among the parties, and
supersedes all prior and contemporaneous agreements and understandings of the
parties, in connection with the subject matter of this Second Amendment. No
changes, modifications, terminations or waivers of any of the provisions hereof
shall be binding unless in writing and signed by all of the parties thereto.

 

6. This Second Amendment may be executed in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. This Second Amendment may
also be executed by either party hereto by facsimile signature, which shall be
deemed to be an original signature of such party hereon.

 

[-signature page follows-]

 

 

2


   



 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Second
Amendment as of the date first written above.

 

 



“COMPANY”

 

“PURCHASER”

 

 

 

 

 

BIOCORRX INC.

 

BICX HOLDING COMPANY LLC

 

a Nevada corporation

   

 

By:

 

By:

 

Lourdes Felix

 

Travis Mullen

 

Its:

Chief Financial Officer

 

Its:



 

 



 

3

